Susan
  Williams       Cite as 2013 Ark. App. 478
  2018.12.
           ARKANSAS COURT OF APPEALS
  27
  11:33:40             DIVISION III
                       No. E-12-1003
  -06'00'
                                               Opinion Delivered   September 11, 2013

SUZANNE PROCTOR                                APPEAL FROM ARKANSAS BOARD
                             APPELLANT         OF REVIEW
                                               [NO. 2012-BR-00431]
V.


DIRECTOR, ARKANSAS
DEPARTMENT OF WORKFORCE
SERVICES, AND CABOT SCHOOL
DISTRICT
                     APPELLEES                 AFFIRMED



                         BRANDON J. HARRISON, Judge

      Suzanne Proctor appeals the Board of Review’s order that denied her unemployment

benefits. We affirm.

      In September 2011, Proctor was employed by the Cabot School District as the school

principal for Northside Elementary School. On September 1, 2, and 6, Proctor was absent

from work and did not get prior approval from her employer for the absences. On September

9, Cabot Public School District Superintendent Tony Thurman notified Proctor that she was

being suspended without pay and that he intended to recommend that her employment

contract with the Cabot School District be terminated. The Cabot School Board later

terminated Proctor’s employment. Proctor appealed that termination to the Lonoke County

Circuit Court, which affirmed the school board’s findings and the termination. This court
                                  Cite as 2013 Ark. App. 478

has affirmed the circuit court’s order. See Proctor v. Cabot Sch. Dist., 2013 Ark. App. 366.

       Proctor eventually applied for unemployment-insurance benefits. In November 2011,

Proctor received a Notice of Agency Determination from the Arkansas Department of

Workforce Services, telling her that she was disqualified from unemployment benefits because

she had been discharged for misconduct connected with her work. Proctor appealed this

determination to the Arkansas Appeal Tribunal, which conducted a telephone hearing in

January 2012.

       During the hearing, Jim Dalton, the Assistant Superintendent for the Cabot School

District, testified that Proctor was discharged because she was absent from work on September

1, 2, and 6 without notifying her employers; that the office manager and the assistant principal

were also out two of those three days, which left the children and teachers without adequate

supervision; and that Proctor had been an employee of the district for over nine years and

knew that the proper procedure was to contact the superintendent’s office to get approval if

she was going to be absent. Dalton also said that employees were previously given verbal and

written reminders of this policy. Specifically, a January 2011 memo from the superintendent

reminded principals that it was “imperative” to notify the central office if they would be out

of their building for an extended period of time, meaning more than half a day. Proctor had

followed this procedure in the past, showing that she was familiar with it.

       On cross-examination, Dalton acknowledged that Cabot School District personnel

policies are required to be in writing and promulgated by the school board. Regarding the

policy requiring principals to notify someone before taking leave, Dalton cited Policy 3:28,


                                               2
                                  Cite as 2013 Ark. App. 478

which discusses personal business leave days for certified employees and states that “the

building principal should approve the use of personal business days prior to the absence.”

Dalton explained that a principal should notify the superintendent or assistant superintendent

before an absence, but that there was no specific written policy to that effect. Dalton also

explained that the school district had a number of disciplinary actions to choose from, ranging

from verbal warnings to termination, but that there was not a progressive discipline policy.

Instead, the school district would “look at each offense and decide which is appropriate.”

       When questioned by the hearing officer, Dalton testified that no one could approve

their own time off. He also said that he and Thurman met with Proctor on September 7, the

day she returned to work, and told her that her actions were inappropriate. Only then did

Proctor complete a personal-leave request for the days missed. When asked why she had not

sought preapproval, Proctor told Dalton that she made a mistake.

       Proctor testified that she turned in a leave slip after she returned to work. She

explained that she

       had five personal days already accumulated. I’d not asked for any personal leave
       since I can’t tell you when. So when I got back and realized that that was what
       the policy stated, that’s when I told him that, that I should have told him prior
       to. But I thought that with me coming back and filling out the paperwork, that
       would be sufficient.

Proctor argued that no written policy required her to notify anyone before taking leave and

that, in nine years, she had never been disciplined. She acknowledged that Thurman and

Dalton were her supervisors and that she had not told them that she would be gone because

“it was personal leave” and she was “not familiar with that.” Proctor also pointed out that


                                              3
                                  Cite as 2013 Ark. App. 478

two secretaries, a counselor with administrative experience, and a parent volunteer were in

the office during her absence and that she kept in touch with them by text messaging and

telephone. When asked why she did not stay in touch with the superintendent or assistant

superintendent, Proctor said: “[A]ll I know is that it was a mistake. I mean, I—I didn’t—I

didn’t do what they wanted me to do. It was a mistake.” And she acknowledged that Dalton

had previously approved her leave for vacation.

       The Appeal Tribunal upheld the initial denial of benefits because it concluded that

Proctor acted in deliberate disregard of standards of behavior the employer had a right to

expect from her. Proctor appealed to the Board of Review. The Board affirmed the denial,

reasoning, among other things, that

              [t]he claimant has argued that she should not be deemed ineligible for benefits
       in the absence of a bona fide written attendance policy with progressive warnings . .
       . and misconduct in the form of wrongful intent or evil design[.] Neither of these
       elements were found by the Appeal Tribunal following the hearing, and the Board
       concurs in that finding.

               . . . When the claimant failed to get approval from the employer’s central office
       before leaving on vacation to Florida, she left her school’s office inadequately staffed,
       in disregard of district policy requiring an administrator to be present at the school on
       “student contact” days. These actions reveal a disregard of the employer’s interests,
       a violation of the employer’s rules, and disregard both of the standards of behavior
       which the employer has a right to expect of its employees, and of the employee’s
       duties and obligations to his employer.

(Emphasis in original.)

       Proctor now asks us to reverse the Board of Review, whose findings we must view

in a favorable light and whose denial we must affirm if it is supported by substantial evidence.

Rodriguez v. Dir., 2013 Ark. App. 361. Substantial evidence is relevant evidence that a


                                               4
                                  Cite as 2013 Ark. App. 478

reasonable mind might accept as adequate to support a conclusion. Id. Even when there is

evidence upon which the Board might have reached a different decision, we ask only

whether the Board reasonably could have reached the decision that it did given the evidence

before it. See id. We do not, however, rubber stamp the Board’s decisions. See id.

       Proctor was denied unemployment benefits because she was discharged for misconduct.

“Misconduct” involves disregard of the employer’s interest, violation of the employer’s rules,

disregard of the standards of behavior the employer has a right to expect of its employees, and

disregard of the employee’s duties and obligations to the employer. Price v. Dir., 2013 Ark.

App. 205, at 2. For purposes of unemployment insurance, misconduct requires more than

mere inefficiency, unsatisfactory conduct, failure in good performance as a result of inability

or incapacity, inadvertencies, ordinary negligence in isolated instances, or good-faith errors

in judgment or discretion.       Id.   To conclude that there has been misconduct for

unemployment-insurance purposes, we have long required an element of intent. Mere

good-faith errors in judgment or discretion and unsatisfactory conduct are not misconduct—

unless they are of such a degree or recurrence as to manifest culpability, wrongful intent, evil

design, or an intentional or substantial disregard of an employer’s interest. Beck v. Dir., 65
Ark. App. 8, 987 S.W.2d 733 (1999).

       We affirm the Board’s denial of benefits. Proctor disregarded her employer’s interest

in knowing who was in charge of the school, and her unapproved absences violated the

standard of behavior the employer had a right to expect from a principal in its district, or so

the Board could have reasonably concluded in this case.


                                               5
                          Cite as 2013 Ark. App. 478

Affirmed.

GLADWIN, C.J., and WALMSLEY, J., agree.

The Robertson Law Firm, by: Charles Finkenbinder, for appellant.

Phyllis A. Edwards, for appellee.




                                       6